DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are pending and under examination.
Claims 11-15 were added by amendment. 

Response to Amendment
The amended claims received on 07/08/2022 have overcome the claim objections set forth in the Non-Final Rejection mailed on 04/08/2022.  Therefore, the claim objections have been withdrawn. However, based on the amended claims, new objections have been set forth.
Applicants amendments to the claims have overcome most of the 112(b) rejection previously set forth in the Non-Final Office Action. Furthermore, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 07/08/2022, the previous prior art rejection based on Sato has been withdrawn and a new prior art rejection set forth (see below).

Claim Objections
Claims 1-10 are objected to because of the following informalities:  

Claims 141-15 recites “the first mobile element”.  Claim 1 line 6 previously refers to “at least one fist mobile element”.  The examiner requests applicants use the same terminology/nomenclature when referring to the same feature of the device.  In this case, the examiner requests applicants amend claims 14 and 15 to recite “the at least one first mobile element”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 4 and 8 recite “the contact”. The term “the” preceding “contact” make it unclear if applicants are intending to recite a structure or function of the device.  If applicants are intending for there to be “a contact”, then the term “the contact” lacks antecedent basis and it is unclear what contact applicants are referring to.  If applicants are intending for there to simply be “contact”, as a function of the device, then the examiner suggests applicants remove article “the” from the claims.

Claim 7 line 4 recites “a housing seat”.  Claim 7 is dependent from claim 1 which recites “a plurality of housing seats” in line 2.  It is unclear if “a housing seat” of claim 7 is referring to a new housing seat or one of the plurality of housing seats recited in claim 1.  Furthermore, it is unclear is “said housing seat” and “the housing seat” are referring to the housing seat of claim 7 or one of the plurality of housing seats in claim 1.  
Claims 8-9 are also rejected by their dependency from claim 7
A similar rejection is made with respect to “a housing seat” and “the housing seat” recited in claim 10.

Claim 7 and claim 10 refers to “the desired position”.  The phrase “the desired position” is unclear because applicant(s) have not set forth a requisite degree for what would or would not be considered “a desired position”.  Furthermore, applicant(s) have not previously established “a desired position” and it is unclear what applicants are referring to as “the desired position”.

Claim 12 recites “said station”.  However, applicants have not previously set forth “a station”.  Applicant(s) do recite “a mobile station” in claim 1.  It is unclear if applicants are intending for “said station” to be “said mobile station” or if applicants are attempting to define another station entirely.  Perhaps applicants intend to recite “said mobile station”?

Claim 13 recites “said second sensor”.  There is insufficient antecedent support for this term in the claims and it is unclear what second sensor applicants are referring to.  Claim 1 does refer to a first sensor.  Perhaps applicants are intending to recite “the at least one first sensor”?  Furthermore, applicants recitation of “the sensor” in claim 13 is unclear.  Are applicants referring to the second sensor or the at least one first sensor? 

Claim 14 recites “a seat”.  Claim 1 line 3 previously refers to “a plurality of seats”.  It is unclear if applicants are intending to define a different seat entirely or if applicants are referring to one of the plurality of seats from claim 1.

Claim 15 recites “the first element”. Applicants have not previously set forth “a first element” and it is unclear what the first element is referring to.  Applicant(s) do recite “a first mobile element” in claim 1.  However, it is unclear if applicants are intending for “the first element” to be “the first mobile element”, or if applicants are attempting to define another first element entirely.  Perhaps applicants intend to recite “the first mobile element”?

Claim 15 recites “the latter”.  It is unclear if the latter is referring to the opening, the second portion of the opening, the seat from the plurality of seats, or the container.  What is the latter referring to?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirako (Translation of JP 6068251B2 – hereinafter “Hirako”), and further in view of Takahashi et al. (US 2004/0208787 – hereinafter “Takahashi”).

Regarding claim 1, Hirako discloses an apparatus for sampling a the headspace of a container (Hirako; fig. 2, “W”, [0030]), comprising: 
- a mobile station provided with a plurality of housing seats to house a plurality of containers for sampling the headspace of a container (Hirako; tray 8 accommodates sample containers 3 in receiving holes 81; fig. 2, [0042]); 
- a heater (Hirako; oven 1 constitutes a heating portion of the sample and the sample container 3; fig. 2, [0030]); 
- a blocking device comprising at least one first mobile element that moves between at least two positions, a first position adapted to prevent a container from the plurality of containers from passing from said mobile station to said heater, and a second position adapted to allow a container from the plurality of containers to pass from said mobile station to said heater (Hirako; shutter 9 comprises an upper plate and a lower plate that rotate around shaft 91 to an open position allowing a sample container to pass from mobile station 8 to the oven 1 via through-holes 15, 16, and 93; fig. 6; and a closed position that prevents a sample container from passing from mobile station 8 to the oven 1; fig. 7, [0042-0043]); 
- a movement element moving between said mobile station and said heater, the movement element being configured to move a container from the plurality of containers from said mobile station to said heater (Hirako; elevator 7 lowers a container from the mobile station 8 to the heater 1 via through-holes 24, 131, 44, figs. 1, 6, & 7, [0041, 0052]).  
Hirako does not disclose at least one first sensor placed upstream of said at least one first mobile element, to detect a presence of a container from the plurality of containers in one of said housing seats.
However, Takahashi teaches the analogous art of a mobile station provided with a plurality of housing seats to house a plurality of containers (Takahashi; mobile station 1 holds a plurality of containers 2; fig. 1, [0026]) wherein at least one first sensor to detect a presence of a container from the plurality of container in one of said housing seats (Takahashi; sample container presence/absence detector 8; fig. 1, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus for sampling a headspace of a container of Hirako to additionally comprise a container presence/absence detector adjacent to the mobile station 1 and configured to detect the presence/absence of a container on the mobile station 1, as taught by Takahashi, because Takahashi teaches the container presence/absence detector adjacent to the mobile station 1 and configured to detect the presence/absence of a container on the mobile station 1 produces raw signals of the container presence/absence with large waviness, thereby enabling a reliable container presence/absence detection; [0033].  The modification resulting in the at least one first sensor being placed on the top surface of top plate 14 and adjacent to the mobile station 8, therefore resulting in the at least one sensor being place upstream of said at least one first mobile element.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Hirako and Takahashi both teach mobile elements comprising a plurality of position for holding containers.

Regarding claim 3, modified Hirako teaches the apparatus for sampling a headspace of a container according to claim 1 above, wherein said at least one first mobile element can be rotated and is provided with an opening adapted to define said first and said second positions (Hirako; shutter 9 comprises an upper plate and a lower plate that rotate around shaft 91 to an open position allowing a sample container to pass from mobile station 8 to the oven 1 via through-holes 15, 16, and 93; fig. 6; and a closed position that prevents a sample container from passing from mobile station 8 to the oven 1; fig. 7, [0042-0043]).  

Regarding claim 5, modified Hirako teaches the apparatus for sampling a headspace of a container according to claim 1 above, wherein said blocking device comprises a second mobile element placed downstream of said at least one first mobile element, said second mobile element being movable between a first position adapted to prevent a container from the plurality of containers from passing from said mobile station to said heater, and a second position adapted to allow a container from the plurality of containers to pass from said mobile station to said heater (Hirako; shutter 9 comprises an upper plate and a lower plate that rotate around shaft 91 to an open position allowing a sample container to pass from mobile station 8 to the oven 1 via through-holes 15, 16, and 93; fig. 6; and a closed position that prevents a sample container from passing from mobile station 8 to the oven 1; fig. 7, [0042-0043]).  

Regarding claim 7, modified Hirako teaches a process for transferring a container from the plurality of containers from the mobile station to the heater of the apparatus according to claim 1 (Hirako; [0051-0055]) the steps of: 
i) moving the mobile station so that a housing seat is arranged in a desired position (Hirako teaches rotation of the tray 8 is performed to control a series of analytical processes; [0051]); 
ii) operating the at least one first sensor to verify the presence of a container from the plurality of containers in a housing seat from said plurality of housing seats (The modification of the apparatus for sampling a headspace of a container of Hirako to additionally comprise a container presence/absence detector adjacent to the mobile station 1 and configured to detect the presence/absence of a container on the mobile station 1, as taught by Takahashi, has previously been discussed in claim 1 above.  The modification resulting in the sensor verifying the presence of the container 3 in a housing seat. Furthermore, Hirako teaches recognition of the sample container 3 is performed to control a series of analytical processes; [0051]); 
iii) operating said movement element to reach said container from the plurality of containers (Hirako; sample container 3 is fed to the holding portion 4 at a predetermined position in the oven 1 by the movement element 7; fig. 6, [0052]); 
iv) moving said at least one first mobile element to the second position (Hirako; when the sample container is transferred from the mobile station 8 to the oven 1, shutter 9 is rotated so that through-holes 93, 15, and 16 align to allow the sample container 3 to pass; [0043]); 
v) operating said movement element so that said container from the plurality of containers is moved from said mobile station to said heater (Hirako; sample container 3 is fed to the holding portion 4 at a predetermined position in the oven 1 by the movement element 7; fig. 7, [0052]); 
wherein steps iv) and v) are carried out after in said step ii) the presence of the container from the plurality of containers in the housing seat from said plurality of housing seats has been confirmed (Hirako teaches recognition of the sample container 3 is performed to control a series of analytical processes; [0051]).  

Regarding claim 11, modified Hirako teaches the apparatus for sampling a headspace of a container according to claim 1 above, wherein the heater has a duct configured to allow a container from said plurality of containers to be displaced between the mobile station and the heater (Hirako; fig. 7, #16, [0043]).  

Regarding claim 13, modified Hirako teaches the apparatus for sampling a headspace of a container according to claim 1 above, wherein said second sensor is placed outside the heater, or outside the heated area of the heater, in order to prevent the sensor itself from being damaged, the movement device being operated to move a container from the plurality of containers from the heater to a position near the second sensor to allow the second sensor to detect the presence of the container (As best understood, the modification of the apparatus for sampling a headspace of a container of Hirako to additionally comprise a container presence/absence detector adjacent to the mobile station 1 and configured to detect the presence/absence of a container on the mobile station 1, as taught by Takahashi, has previously been discussed in claim 1 above.  The modification resulting in the at least one first sensor being placed on the top surface of top plate 14 and adjacent to the mobile station 8, and outside the heated area preventing the sensor from being damaged).  

Regarding claim 14, modified Hirako teaches the apparatus for sampling a headspace of a container according to claim 1 above, wherein the first mobile element has a solid portion and an opening (Hirako; first mobile element 9 has a solid portion shown in fig. 7 and an opening shown in fig. 6), the opening having a first portion whose size is substantially equal to or larger than the section of a seat (Hirako; figs. 6 shows the opening being substantially equal to the section of the seat).  

Claims 2, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over translation of Hirako, in view of Takahashi et al, and further in view of Thompson et al. (US 2016/0332765 – hereinafter “Thompson”).

Regarding claim 2, modified Hirako teaches the apparatus for sampling a headspace of a container according to claim 1 above.
Modified Hirako does not teach a second sensor placed downstream of said at least one first mobile element to detect the presence of a container from the plurality of containers in said heater.
However, Thompson teaches the analogous art of a movement element configured to move a container (Thompson; figs. 4A, 4B, [0022-0023]) and a sensor (Thompson; figs. 4A-4B, #21, [0038]) wherein the sensor is configured to detect the presence of a container on the movement element (Thompson; [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the movement element of Hirako with the movement element comprising a sensor configure to detect the presence of a container on the movement element, as taught by Thompson, because Thompson teaches the second sensor on the movement element senses the presence of the container and triggers movement of the movement element (Thompson; [0047]).  The examiner notes that when the movement element 7 of Hirako moves from the position shown in fig. 6 to the position shown in fig. 7, the position of the sensor is downstream of the first mobile element and the presence of container is detected by the sensor while the container is inside the heater 1.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Hirako and Thompson both teach movement elements that move a sample container.

Regarding claim 10, modified Hirako teaches a process for transferring a container from the plurality of containers from the heater to the mobile station of an apparatus according to claim 2 (Hirako; [0051-0055]), which comprises the steps of: 
i') moving the mobile station so that a housing seat is arranged in a desired position (Hirako teaches rotation of the tray 8 is performed to control a series of analytical processes; [0051]); 
ii') operating the at least one first sensor to verify the absence of a container from the plurality of containers in said housing seat (The modification of the apparatus for sampling a headspace of a container of Hirako to additionally comprise a container presence/absence detector adjacent to the mobile station 1 and configured to detect the presence/absence of a container on the mobile station 1, as taught by Takahashi, has previously been discussed in claim 1 above.  The modification resulting in the sensor functionally configured to verifying the absence of a container 3 in a housing seat. Furthermore, Hirako teaches recognition of the sample container 3 is performed to control a series of analytical processes; [0051]); 
iii') operating said second sensor to verify a presence of a container from the plurality of containers in the heater (The modification of the movement element of Hirako with the movement element comprising a sensor configure to detect the presence of a container on the movement element, as taught by Thompson, has previously been discussed in claim 2 above.  The modification resulting in the movement element being functionally configured to detect the presence of a container in the heater when engaging a position on table 2 of Hirako); 
iv') moving said at least one first mobile element to the second position (Hirako; when the sample container is transferred from the mobile station 8 to the oven 1, shutter 9 is rotated so that through-holes 93, 15, and 16 align to allow the sample container 3 to pass; [0043].  Hirako also teaches movement element 7 is configured to lift the sample from the holding element 4; [0055].  Accordingly, in order to return the sample container 3 to the mobile element, the first mobile element would require transitioning to the second position); 
v') operating said movement element so that said container from the plurality of containers is moved from said heater to said mobile station (Hirako also teaches movement element 7 is configured to lift the sample from the holding element 4; [0055]); 
vi)' moving said at least one first mobile element to the first position (Hirako teaches the first mobile element is operated when the sample container is passed through; [0043].  Accordingly, after the sample container 3 is positioned in the mobile station and the movement element is retracted, the first mobile element is closed as shown in fig. 7); 
wherein step iv'), v') and vi') are carried out after in said step ii') the absence of a container from the plurality of containers in the housing seat has been confirmed and if in said step iii') the presence of a container from the plurality of containers in the heater (3) has been confirmed (Hirako teaches recognition of the sample container 3 is performed to control a series of analytical processes; [0051] and lifting said sample container 3 to push-up the sample container; [0055]) .  

Regarding claim 12, modified Hirako teaches the apparatus for sampling a headspace of a container according to claim 2, wherein the movement device comprise an elevator configured to move a container from the plurality of containers from the station to the heater (Hirako; fig. 2, #7, [0041]).  

Claims 4, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over translation of Hirako, in view of Takahashi et al, and further in view of Ruhl (US Patent No. 4,773.788).

Regarding claim 4, modified Hirako teaches the apparatus for sampling a headspace of a container according to claim 1 above, comprising the at least one first mobile element (Hirako; shutter 9 comprises an upper plate and a lower plate that rotate around shaft 91 to an open position allowing a sample container to pass from mobile station 8 to the oven 1 via through-holes 15, 16, and 93; fig. 6; and a closed position that prevents a sample container from passing from mobile station 8 to the oven 1; fig. 7, [0042-0043]).
Modified Hirako does not teach wherein said at least one first mobile element is movable to a third position adapted to prevent a container from the plurality of containers from passing from said mobile station to said heater and to allow the contact between a container from the plurality of containers and said movement element.
However, Ruhl teaches the analogous art of at least one first mobile element (Ruhl; figs. 3-4, #29, col. 4 lines 65-68, col. 5 line 1) comprising an opening (Ruhl; fig. 12, #35, #41, col. 4 lines 6-13), which prevents an object from passing (Ruhl; figs. 3, 6, and 7, col. 5 lines 1-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the opening of the first mobile element of modified Hirako with the opening of the first mobile element comprising slot 41 and aperture 35, as taught by Ruhl, because Ruhl teaches the opening of the first mobile element comprising slot 41 and aperture 35 allows the release of an object in a controlled manner by rotating the first mobile element to a desired position.  The modification resulting in the at least one first mobile element being movable to a third position adapted to prevent a container from passing from said mobile station to said heater and allowing contact between the container with said movement element when the first mobile element is positioned such that slot 41 is between the container and movement element.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Hirako and Ruhl both teach at least one first mobile element with an opening that rotates to allow an object to pass or prevent an object from passing. 

Regarding claim 8, modified Hirako teaches the process for transferring the container according to claim 7 above comprising the at least one first mobile element (Hirako; shutter 9 comprises an upper plate and a lower plate that rotate around shaft 91 to an open position allowing a sample container to pass from mobile station 8 to the oven 1 via through-holes 15, 16, and 93; fig. 6; and a closed position that prevents a sample container from passing from mobile station 8 to the oven 1; fig. 7, [0042-0043]).
Modified Hirako does not teach wherein, in said step iii), the first mobile element is moved to a third position adapted to prevent a container from the plurality of containers from passing from said mobile station to said heater and to allow the contact between a container from the plurality of containers and said movement element.  
However, Ruhl teaches the analogous art of at least one first mobile element (Ruhl; figs. 3-4, #29, col. 4 lines 65-68, col. 5 line 1) comprising an opening (Ruhl; fig. 12, #35, #41, col. 4 lines 6-13), which prevents an object from passing (Ruhl; figs. 3, 6, and 7, col. 5 lines 1-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the opening of the first mobile element of modified Hirako with the opening of the first mobile element comprising slot 41 and aperture 35, as taught by Ruhl, because Ruhl teaches the opening of the first mobile element comprising slot 41 and aperture 35 allows the release of an object in a controlled manner by rotating the first mobile element to a desired position.  The modification resulting in the at least one first mobile element being movable to a third position adapted to prevent a container from passing from said mobile station to said heater and allowing contact between the container with said movement element when the first mobile element is positioned such that slot 41 is between the container and movement element.  Accordingly, the process in step iii) comprising a third position adapted to prevent a container from passing from said mobile station to said heater while allowing contact between the container and said movement element.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Hirako and Ruhl both teach at least one first mobile element with an opening that rotates to allow an object to pass or prevent an object from passing. 

Regarding claim 15, modified Hirako teaches the apparatus for sampling a headspace of a container according to claim 14 above, comprising the first element comprising an opening (Hirako; shutter 9 comprises an upper plate and a lower plate that rotate around shaft 91 to an open position allowing a sample container to pass from mobile station 8 to the oven 1 via through-holes 15, 16, and 93; fig. 6; and a closed position that prevents a sample container from passing from mobile station 8 to the oven 1; fig. 7, [0042-0043]).
Modified Hirako does not teach wherein the opening of the first element has a second portion having at least one dimension smaller than the section of a housing seat from said plurality of housing seats, so that, when the second portion is placed at the housing seat provided with a container from the plurality of container, the latter cannot pass through the first mobile element.
However, Ruhl teaches the analogous art of at least one first mobile element (Ruhl; figs. 3-4, #29, col. 4 lines 65-68, col. 5 line 1) comprising an opening (Ruhl; fig. 12, #35, col. 4 lines 6-13), and a second portion having at least one smaller dimension (Ruhl; fig. 12, #41, col. 4 lines 6-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the opening of the first mobile element of modified Hirako with the opening of the first mobile element comprising slot 41 and aperture 35, as taught by Ruhl, because Ruhl teaches the opening of the first mobile element comprising slot 41 and aperture 35 allows the release of an object in a controlled manner by rotating the first mobile element to a desired position.  The modification resulting in the first element having a second portion having at least one dimension smaller than the section of a housing seat from said plurality of housing seats, so that, when the second portion is placed at the housing seat provided with a container from the plurality of container, the latter cannot pass through the first mobile element.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Hirako and Ruhl both teach at least one first mobile element with an opening that rotates to allow an object to pass or prevent an object from passing. 

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over translation of Hirako, in view of Takahashi et al, and further in view of Kawanishi et al. (US 2001/0010462 – hereinafter “Kawanishi”)

Regarding claim 6, modified Hirako teaches the apparatus for sampling a headspace of a container according to claim 5 above.
Modified Hirako does not teach a second sensor placed downstream of said at least one first mobile element wherein said second sensor placed downstream of said at least one first mobile element is placed upstream of said second mobile element.  
However, Kawanishi teaches the analogous art of a first element (Kawanishi; fig. 1, top extension of fitting member 7) a second element (Kawanishi; fig. 1, bottom extension of fitting member 7), and a second sensor (Kawanishi; fig. 1, #6, [0027]) wherein the second sensor is downstream of said first element and upstream of second element (Kawanishi teaches the sensor element is disposed on a bottom surface of the first element, therefore being downstream of the first element, and the sensor being disposed on the top surface of the second element, therefore being disposed upstream of the second element).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first mobile element and the second mobile element of modified Hirako to further comprise a second sensor placed on a bottom surface of the first element and on a top surface of the second element, as taught by Kawanishi, because Kawanishi teaches the sensor placed on a bottom surface of the first element and on a top surface of the second element detect a state of light in relation to an object passing therebetween and outputs the state of detection to a circuit; [0046].  The modification resulting in the first mobile element comprising a second sensor on a bottom surface and the second mobile element comprising the second sensor on a top surface.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Hirako and Kawanishi both teach a first and second element that have an object pass therebetween.
Modified Hirako does not teach the at least one second sensor detects the presence of a container from the plurality of containers in said heater.
However, modified Kawanishi does teach a second sensor (The modification of the first mobile element and the second mobile element of modified Hirako to further comprise a second sensor element placed on a bottom surface of the first element and on a top surface of the second element, as taught by Kawanishi, has previously been discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least one second sensor disposed on the top surface of the first mobile element and the bottom surface of the second mobile element such that the second sensor is disposed on either side of the opening 93 of the bottom shutter 9 of Hirako, because the second sensor disposed on either side of the opening 93 of the bottom shutter 9 of Hirako is merely a rearrangement of parts that would allow detection of the sample container moving in a vertical direction as the sample container passed between the mobile station 8 and the heater 1.  The modification resulting in the second sensor being configured to detect the presence of a container from the plurality of containers in said heater.  Additionally, the courts held that rearrangement of parts did not patentably distinguish over the prior art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 (IV)(C).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a rearrangement of parts of the second sensor which would allow detection of an object passing in a vertical direction rather than a horizontal direction.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over translation of Hirako, in view of Takahashi et al., and further in view of Robinson et al. (US 2017/0319718; already of record – hereinafter “Robinson”).

Regarding claim 9, modified Hirako teaches the process for transferring the container according to claim 7 above, comprising the first sensor (The modification of the apparatus for sampling a headspace of a container of Hirako to additionally comprise a container presence/absence detector adjacent to the mobile station 1 and configured to detect the presence/absence of a container on the mobile station 1, as taught by Takahashi, has previously been discussed in claim 1 above).
Modified Hirako does not teach wherein, in said step v), a volume and/or a height of the container from the plurality of containers are estimated, as a function of a signal of said first and/or, a 4Atty Docket No.: 190534E38signal of a second sensor placed downstream of said at least one first mobile element to detect the presence of a container from the plurality of containers in said heater.
However, Robinson teaches the analogous art of a station for holding a container (Robinson teaches a container holder; [0167]) having a sensor that detects the presence of a container and also the size of the container (Robinson; [0167]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first sensor of modified Sato, with the sensor configured to detect the presence and size of a container, as taught by Robinson, because Robinson teaches the sensor that detects the presence and size of a container allows sample containers of various sizes to be accommodated in the holder [0167].  The modification resulting in step v) of the process estimating a height of the container.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sato and Robinson both teach a station for holding a container comprising a sensor that detects the presence of a container.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 3, 5, 6, 7, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798